In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of relator’s motion to hold case in abeyance pending the decisions in Supreme Court case Nos. 01-1253/01-1266, Layne v. Ohio Adult Parole Auth., and 01-1443, Houston v. Wilkinson, Dir. of O.D.R.C., or, in the alternative, motion to dismiss without prejudice,
IT IS ORDERED by the court that the motion to dismiss be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that this case be dismissed without prejudice.